Citation Nr: 1620081	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  08-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an award of a total disability rating based on individual unemployability (TDIU) prior to May 29, 2013.  

2.  Entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy, left lower extremity.  

3.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, and from May 1968 to August 1969.  The Veteran also had service in the Army Reserve and the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2007 and April 2014 rating decisions of the RO.  In the June 2007 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), and evaluated it as 30 percent disabling, effective December 4, 2006.  

In December 2009 and May 2011, the Board remanded this case for additional evidentiary development.  In the October 2012 rating decision, the RO increased the disability rating for the service-connected PTSD to 70 percent disabling, effective from June 29, 2011.  The RO also granted the Veteran's claims seeking service connection for diabetic peripheral neuropathy of the right and left lower extremities, and evaluated both disorders as 10 percent disabling, effective November 2, 2006.  In addition, the RO granted service connection for erectile dysfunction, and evaluated it as noncompensably disabling, effective November 2, 2006.  

In the February 2013 decision, the Board increased the disability rating for service-connected PTSD to 50 percent for the period prior to January 19, 2010, and a 70 percent disability rating for the period on and after January 19, 2010.  The Veteran appealed the decision, specifically, the denial of a rating in excess of 50 percent for PTSD prior to January 19, 2010, and a denial of a rating in excess of 70 percent beginning January 19, 2010, to the United States Court of Appeals for Veterans Claims (Court).  

In the April 2014 Memorandum Decision, the Court vacated the February 2013 decision and remanded the Veteran's claim for further development.  

In May 2013, the Veteran filed a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU).  By way of the April 2014 rating decision, the RO granted the Veteran's claim for a TDIU, effective May 29, 2013.  In addition, the RO increased the disability rating for diabetic peripheral neuropathy of the left lower extremity to 20 percent disabling, effective May 29, 2013, and continued the 10 percent disability rating for diabetic peripheral neuropathy of the right lower extremity.  In the January 2015 notice of disagreement (NOD), the Veteran sought an effective date earlier than May 29, 2013 for the TDIU award, and further sought ratings in excess of 20 percent, and 10 percent for diabetic peripheral neuropathy of the left lower extremity, and right lower extremity, respectively.   

In the December 2014 Board decision, the Board determined that the Veteran was entitled to a rating no greater than 70 percent for his PTSD from December 4, 2006 to January 19, 2010.  The Board also found that a rating in excess of 70 percent for the Veteran's PTSD for the period on and after January 19, 2010 was not warranted.  The Board also noted that the Veteran had been awarded a TDIU, effective May 29, 2013, and since (at that time) he had not yet appealed the effective date for the assignment of the TDIU rating, the issue was not before the Board.  The Veteran appealed this decision to the Court, and in the January 2016 Joint Motion for Partial Remand (Joint Motion) the Court affirmed the decision to grant the Veteran a 70 percent rating for his PTSD prior to January 19, 2010, and also affirmed the decision denying a rating in excess of 70 percent for PTSD on and after January 19, 2010.  The Court also determined that the issue of entitlement to a TDIU for the period prior to May 29, 2013 had been on appeal at the time of the December 2014 Board decision, and remanded this issue for the Board to address this claim and provide appropriate disposition of this issue.  

Finally, the Board notes that the Veteran was previously represented by Disabled American Veterans.  However, in May 2014, he granted a power-of-attorney in favor of Robert V. Chisholm, Esq., thereby revoking the earlier power-of-attorney.  See 38 C.F.R. § 14.631(f)(1).  Mr. Chisholm has submitted written argument on the Veteran's behalf.  In April 2016, the Veteran's attorney submitted additional evidence to the Board, in the form of a written brief, after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity, and entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the period from December 4, 2006, the Veteran was service-connected for PTSD, 70 percent disabling; status-post right rotator cuff tear, 20 percent disabling; tinnitus, 10 percent disabling; diabetes mellitus type 2 with erectile dysfunction, 10 percent disabling; diabetic peripheral neuropathy, right lower extremity, 10 percent disabling; diabetic peripheral neuropathy left lower extremity, 10 percent disabling, and bilateral hearing loss, 0 percent disabling.  The combined rating of the service-connected disabilities is 80 percent.  

2.  Resolving all doubt in the Veteran's favor, for the period from December 4, 2006, his service-connected disabilities were of such severity so as to preclude substantially gainful employment.  





CONCLUSION OF LAW

The criteria for a TDIU rating for the period from December 4, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2015).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2015).  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the Veteran filed his claim for TDIU in May 2013, he was service-connected for PTSD, 70 percent disabling; status-post right rotator cuff tear, 20 percent disabling; tinnitus, 10 percent disabling; diabetes mellitus type 2 with erectile dysfunction, 10 percent disabling; diabetic peripheral neuropathy, right lower extremity, 10 percent disabling; diabetic peripheral neuropathy left lower extremity, 10 percent disabling, and bilateral hearing loss, 0 percent disabling.  He was shown to have a combined rating of 80 percent, effective December 4, 2006, and a combined rating of 90 percent, effective January 19, 2010.  As such, the Veteran met the schedular criteria for consideration of a claim for TDIU effective December 4, 2006.  See 38 C.F.R. § 4.16(a).  

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

A brief historical overview of the claim reflects that the Veteran initially filed his claim seeking service connection for PTSD on December 4, 2006.  As noted in the Introduction, his claim was granted by way of the June 2007 rating decision, and the service-connected PTSD was evaluated as 30 percent disabling, effective December 4, 2006 (the date of his claim).  The Veteran filed an NOD with the rating assigned for the service-connected PTSD, and during the pendency of his appeal, the rating assigned for his PTSD was first increased to 70 percent disabling, effective June 29, 2011 (see October 2012 rating decision); then to 50 percent disabling, effective December 4, 2006, and 70 percent disabling, effective January 19, 2010 (see March 12, 2013 rating decision); and then to 70 percent disabling for the entire duration of the appeal (see December 2014 Board decision and May 1, 2015 rating decision).  During the pendency of the appeal, the Veteran filed a claim seeking entitlement to a TDIU in May 2013.  In the January 2014 VA Form 21-4192 [Request for Employment Information in Connection with Claim for Disability Benefits] it was determined that the Veteran last worked as an engineering teacher at a vocational technical high school, and he last worked in June 1989.  It was further noted that the Veteran had retired from this position.  By way of the April 2014 rating decision, the Veteran was granted entitlement to a TDIU, effective May 29, 2013.  In the December 2014 decision, the Board determined that since the Veteran had been granted entitlement to a TDIU, and had not yet appealed the effective date of the TDIU, this issue was not before the Board.  The Veteran appealed this portion of the Board decision to the Court, and in the January 2016 Joint Motion, the Court issued an Order that remanded the issue of entitlement to a TDIU for the period prior to May 29, 2013 for further action as set forth in the Joint Motion.  [The Veteran did, in fact, file an NOD with respect to the April 2014 rating decision, in January 2015.]  

At the April 2007 VA psychiatric examination, the Veteran stated that his usual occupation had consisted of teaching and working as a lay pastor.  According to the Veteran, he had retired from teaching in 1989, but he continued staying active in the ministry.  During the April 2007 VA examination in connection to his diabetes mellitus as well as his neurological disorders, the Veteran reported symptoms of numbness, paresthesias, dysesthesias and pain, as well as a tingling and burning sensation in his lower extremities.  He was diagnosed with having peripheral neuropathy in the bilateral lower extremities, and it was noted that these symptoms had a significant effect on his ability to perform some of his usual daily activities.  

At the April 2008 Psychological Evaluation, the Veteran provided an overview and recitation of his employment history and explained that he worked as a tool room assistant for the vocational technical high school from which he graduated.  His subsequent employment included working at a lighting company, and later at a wholesale parts company that sold electronic products.  According to the Veteran, he was subsequently employed at a company that manufactured capacitors for a six year period, during which time, he worked on designing radial noise and interference filters for aircraft.  Afterwards, the Veteran began teaching at his former high school, and later on, he became the Director of Adult Education for that institution, and he began a community college campus at that school.  According to the Veteran, he experienced difficulties with the stress induced by exposure to younger individuals during his teaching career subsequent to his military service in Vietnam.  He retired from military service in 1983, and later on from the vocational technical high school, in 1989, as a result of his medical difficulties.  

After interviewing the Veteran regarding his childhood, as well as his medical and military history, and upon conducting a mental status evaluation of the Veteran, the licensed psychologist, W.A., Psy.D., observed that the Veteran tended to accentuate the negative aspects of himself and his environment while minimizing the positive.  According to the psychologist, individuals with similar profiles experience "marked distress and severely impaired functioning" and are likely to be acutely aware of their need for help.  Dr. A. explained that individuals with similar profiles to the Veteran were experiencing marked distress and severely impaired functioning.  According to Dr. A., these individuals had been exposed to a disturbing traumatic event in the past that continued to create distress and produce recurrent episodes of anxiety.  It was further noted that these individuals were quite tense and pessimistic about the future, experienced confusion, and had trouble with distractibility, concentrating and making decisions.  According to Dr. A., individuals with similar profiles were often plagued by worry to the degree that their ability to concentrate and attend was significantly compromised.  

Dr. A. concluded that results on the current assessment were consistent with the presence of PTSD, panic disorder, and depression.  According to Dr. A., symptoms attributed to these disorders resulted in social functional impairment, as well as significant cognitive difficulties, to include problems with attention and concentration, as evidenced by the results of the mental status examination.  In conjunction with his cognitive difficulties, Dr. A. noted that the Veteran was anticipated to experience difficulties in any work environment.  Dr. A. further recommended that the Veteran seek out individual and group therapy geared towards treating his psychiatric symptoms, and added that continued psychiatric symptom management was also strongly recommended.  

In the January 2010 psychological evaluation, the Veteran reported experiencing recurrent intrusive thoughts, flashbacks, and nightmares.  Ongoing symptoms of avoidant behavior, as well as a desire to isolate from his family, were also reported.  Upon conducting a mental status evaluation of the Veteran, Dr. A. observed that the Veteran's concentration abilities, as demonstrated by his inability to recall any items from a three-item list subsequent to an interference task, fell below normal limits.  Dr. A. also noted that the Veteran's judgment and insight appeared to fall below normal limits.  

At the June 2011 VA psychiatric examination, the Veteran stated again that he had retired in 1989.  When asked as to the cause of his retirement, he stated that he was eligible to retire by age or duration of work, and added that he had also retired due to medical issues - specifically psychiatric problems.  According to the Veteran, due to his PTSD he had difficulty concentrating, he developed a tremor, and he just "wasn't with it."  He further added that his PTSD was worsening.  

The Veteran submitted a vocational assessment report dated in July 2014 and issued by D.P., a vocational expert.  In the report, D.P. took into account the Veteran's current service-connected disabilities as well as supporting documentation that addressed how the Veteran's day-to-day activities had been affected as a result of his service-connected disabilities.  D.P. noted that during his May 1993 hearing at the VA RO, the Veteran testified that his service-connected right shoulder injury had resulted in significant weakness in his arm and impacted his ability to perform his profession as a teacher due to a limited ability to write.  This led him to take an early retirement.  D.P. also noted that in a May 1999 statement, the Veteran asserted that his service-connected right shoulder injury continued to cause problems in his employment, and although he currently worked part-time as a real estate broker and justice of the peace, he would soon cease to function in these occupations due to his inability to write.  

During his interview of the Veteran, the Veteran provided his pre-military and post-military occupational and educational history, and explained that he retired from teaching in 1989 due to the fact that the job became "physically too much for him to handle."  It was noted that the Veteran completed his Bachelor's degree in vocational education in 1976, and he earned a Master's degree in school administration in 1979.  According to the Veteran, after his retirement, he pursued some real estate ventures on his own, but he never worked for a company.  The Veteran also explained that following his retirement, he became more active in his church community, and became licensed as a Justice of the Peace sometime around 1992 to help assist the pastor with wedding ceremonies.  According to the Veteran, after the then-pastor passed away, he was asked to take over the pastor's duties, and he did this until 2006 when it became too much work, and due to the fact that he was dealing with increasing stress as a result of his PTSD.  During these years, the Veteran also began volunteering with a VA hospital and nursing home, and although he enjoyed these activities, it became increasingly difficult to maintain a stable schedule due to his worsening service-connected disorders - namely, his worsening peripheral neuropathy, PTSD, and shoulder problems.  He further added that he started experiencing increasing difficulty concentrating, and in 2010, he was let go by both of these programs.  The Veteran reported that he currently requires assistance to stand and he uses a cane or walker to ambulate, and he expressed frustration as to how it was not until 2006 that he discovered he had PTSD.  The Veteran indicated that he worked for as long as he could, but being let go from his volunteer position due to his inability to meet the requisite expectations, made him wonder how he would be able to work in any occupational situation.  According to the Veteran, the symptoms attributed to his service-connected PTSD, rotator cuff tear, and diabetes with bilateral lower extremity diabetic peripheral neuropathy have never gotten better, and in fact, have steadily worsened to the point where he eventually retired from a job he loved in 1989, and stopped volunteering on a part-time basis by 2010.

Based on his interview of the Veteran, as well as his review of the Veteran's claims file, D.P. determined that the evidence presented in the Veteran's claims file, along with his self-reported information: 

"demonstrate[s] a consistent and steady worsening of symptoms, primarily related to his service-connected impairments of right rotator cuff tear, diabetic peripheral neuropathy, and PTSD to the point of needing to retire from the job he loved of over 32 years, and impacting his ability to sustain even part-time volunteer activities."  

According to D.P.,

"it is at least as likely as not that [the Veteran's] combined service-connected impairments of PTSD, right rotator cuff tear, Type II [d]iabetes with bilateral diabetic peripheral neuropathy of the lower extremities, combined with the symptoms related to his [t]innitus and bilateral hearing loss have prevented him from continuing the work he has been qualified to perform, and from securing and following any other substantially gainful employment since at least 12/2006, when he was determined by the VA to be entitled to benefits for PTSD and bilateral lower extremity diabetic peripheral neuropathy."  

In the January 2016 Joint Motion, the Court noted that pursuant to M21-1IV.ii.2.F.4.m., when (1) a Veteran files a notice of disagreement regarding entitlement to an increased disability rating; (2) while the increased-rating appeal is pending, he raises the issue of entitlement to TDIU due to the disability on appeal, and (3) a rating decision denies entitlement to TDIU, then (4) the issue of entitlement to TDIU becomes part of the pending appeal for an increased disability rating.  According to the Court, a separate NOD is not required, and VA must issue a statement of the case or supplemental SOC regarding the issue of entitlement to a TDIU.  The Court also noted that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather part and parcel of the determination of the initial rating for a disability.  

In light of the January 2016 Joint Motion, and in light of the Court's holding in Rice, the Board finds that, considering the record as a whole, and after resolving any benefit of the doubt in favor of the Veteran, that entitlement to a TDIU arose prior to May 29, 2013, the date of the Veteran's claim for TDIU.  Specifically, the evidentiary findings support the Veteran's claim that he experienced a difficult time maintaining employment he once enjoyed and was qualified to do, as a result of his worsening service-connected disabilities throughout the appeal period.  The Veteran's VA treatment records reflect that he sought ongoing treatment for his service-connected disorders throughout the years.  The evidence of record, combined with his complaints, reflects that his service-connected disabilities have continued to worsen throughout the years, and collectively, made it difficult for him to carry out his responsibilities as a teacher, his subsequent duties as a pastor, and his volunteering activities.  The fact that the Veteran was let go from his volunteer positions further illustrates the fact that he has had a difficult time sustaining any activity that requires a certain level of productivity and efficiency, and which places a certain level of responsibility and expectation on him.  

Review of the Veteran's hearing testimony and earlier statements of record reflect that he experienced challenges performing his occupational responsibilities as a teacher due to his right shoulder symptoms which affected his ability to write on the blackboard.  Moreover, the evidence of record reflects that the Veteran retired in 1989, and although he continued to perform the duties of a pastor for his church, he soon stopped working in this capacity sometime around 2006 due to his increasing PTSD symptoms.  Furthermore, there is no evidence that the Veteran's work as a pastor was considered substantially gainful employment, and thus more than marginal in nature.  Additionally, the April 2008 and January 2010 psychological evaluations issued by Dr. A., along with the July 2014 vocational assessment report, reflect that the Veteran's service-connected psychiatric disorder affected his judgment and insight, as well as his ability to concentrate and pay attention, and indicate that he would experience difficulties in any type of work environment due to this cognitive difficulties.  These reports, in conjunction with the Veteran's statements, support a finding that, collectively, his service-connected disabilities have provided a profound employment handicap even prior to the date of his TDIU claim.  Of particular importance to the Board in this matter is the July 2014 opinion issued by D.P., who after taking into consideration the Veteran's entire claims file, arrived at the conclusion that the symptoms attributed to the Veteran's service-connected PTSD, right rotator cuff tear, diabetes mellitus type II, diabetic peripheral neuropathy of the lower extremities, tinnitus and bilateral hearing loss had prevented him from continuing the work he was qualified to perform, and from securing and following any other substantially gainful occupation since December 2006, when he was determined by the VA to be entitled to benefits for PTSD and peripheral neuropathy of the lower extremities.  

Further, the Board observes that entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  The Board cannot conclude, based on the evidence of record, that the Veteran solely became unemployable on May 29, 2013 which was the date of a claim for TDIU.  Additionally, the Veteran actually filed his claim for PTSD on December 4, 2006, and effective on this date, he was deemed to be in receipt of a combined 80 percent disability rating.  Furthermore, a claim for a TDIU is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for the period from December 4, 2006.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, he is entitled to a TDIU rating for the period from December 4, 2006.  


ORDER

Entitlement to a TDIU for the period from December 4, 2006, is granted, subject to the regulations governing the payment of monetary benefits.  


REMAND

In May 2013, the Veteran filed a claim for Increased Compensation based on Unemployability.  In connection to this claim, he was afforded updated VA examinations for his service-connected PTSD, and his service-connected diabetic peripheral neuropathy of the lower extremities in January and February 2014 to better determine the current severity of these disorders.  

Based on the examination findings, in the April 2014 rating decision, the RO granted the Veteran's claim for a TDIU, effective May 29, 2013.  The RO also increased the Veteran's disability rating for his diabetic peripheral neuropathy of the left lower extremity to 20 percent disabling, effective May 29, 2013, and continued the 10 percent disability rating for diabetic peripheral neuropathy of the right lower extremity.  [The RO also continued the 70 percent disability rating for the Veteran's PTSD.].  In the Veteran's January 2015 notice of disagreement, he sought higher ratings for his service-connected peripheral neuropathy of the lower extremities.  [Although the Veteran also sought an earlier effective date of December 4, 2006 for his TDIU award, as well as a higher rating for his PTSD, the PTSD issue was on appeal at the time, and adjudicated by way of the December 2014 Board decision.  In addition, the Board has granted the Veteran's claim for an earlier effective date for his TDIU award herein.]

The Court has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issues of entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity, as well as entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity should be issued.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran an SOC regarding the claim for entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity, and entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity . The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


